Name: Council Regulation (EEC) No 3033/79 of 28 December 1979 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/36 Official Journal of the European Communities 31 . 12 . 79 COUNCIL REGULATION (EEC) No 3033/79 of 28 December 1979 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom; Whereas in order to avoid the interruption of reciprocal fishing by vessels of the two parties in the fisheries zone of the other it is necessary that the Community adopt before 1 January 1980 interim rules , authorizing fishing by Norwegian vessels in the Community fisheries zone with effect from 1 January 1980 until the entry into force of a definitive regime for 1980 ; Whereas in order to comply with this date it is necessary to adopt these interim measures on the basis of Article 103 of the Treaty, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community and the Kingdom of Norway have negotiated a Framework Agreement on fisheries ; Whereas the Commission has submitted the Agreement to the Council for approval ; Whereas fishing from Norwegian vessels in the Community 's fishing zone is authorized until 31 December 1979 by virtue of Council Regulation (EEC ) No 587/79 of 26 March 1979 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway (*), as amended by Regulation ( EEC ) No 2227/79 ( 2 ); Whereas the consultations held between the Community and Norway on the one hand , and between the Community, Norway and Sweden, on the other hand, on the subject of mutual fishery rights for 1980 and of the management of certain joint stocks occurring in Skagerrak and in Kattegat have not been concluded in time for the adoption , before 31 December 1979 , of definitive rules for fishing by Norwegian vessels in the Community fisheries zone in accordance with the conclusions of these consultations ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwegian vessels are authorized to fish for dogfish and basking Article 1 1 . Fishing by vessels flying the flag of Norway in the 200 mile zone of the Member States in the North Sea, Skagerrak , Kattegat, the Baltic Sea , the Labrador Sea , Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized during the period 1 January to 31 March 1980 for the species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200 mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured with the following exceptions : ( a ) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark ; (b ) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against ' the quota concerned . H OJ No L 81 , 31.-3 . 1979 , p . 9 . ( 2 ) OJ No L 257, 12 . 10 . 1979 , p . 3 . 31 . 12 . 79 Official Journal of the European Communities No L 340/37 Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in ICES division Ilia shall transmit to the Commission the information ^et out in Annex IV . This information is to be transmitted according to the rules set out in this Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 3 1 . Fishing within ICES sub-area XIV and NAFO zone 1 under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence. 2 . The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences shall not exceed 13 for fishing Greenland halibut and redfish and 26 for fishing northern deep-water prawn . 3 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . 4. Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 5 . Licences issued in pursuance of Regulation (EEC ) No 587/79 and valid on 31 December 1979 , shall remain valid until 31 January 1980 at the latest , if so requested by the Norwegian authorities . Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : ( a ) name of the vessel ; ( b ) registration number; ( c) external identification letters and numbers ; (d ) port of registration ; ( e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power; (h ) call sign and radio frequency ; ( i ) intended method of fishing ; ( j ) intended area of fishing; (k ) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling, rusk , Greenland halibut and redfish is only allowed by use of the method commonly known as ' long-lining '. Article 6 The use of trawls and of purse seines for catching pelagic species shall be prohibited in Skagerrak from Saturday midnight to Sunday midnight. Article 7 The competent authorities of the Member States shall take appropriate steps, including the regular inspection of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly found to have taken place , the Member States shall , without delay , inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on the day of is publication in the Official Journal of the European Communities . It shall apply until 31 March 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1979 . For the Council The President B. LENIHAN No L 340/38 Official Journal of the European Communities 31 . 12 . 79 ANNEX 1 Fishing quotas Species Area within which fishing is authorized Quantity ( tonnes ) Mackerel Horse-mackerel Sprat Cod Haddock Saithe Whiting Plaice Sandeel , Norway pout/blue whiting Blue whiting Ling, blue ling and tusk Dogfish Basking shark ( 7 ) Porbeagle Northern deep-water prawn (Pandalus borealis ) Greenland halibut and redfish Halibut Other species ICES IV and Skagerrak ICES Via (') + VIId , e, f, h ICES IV, Via VIId , e, f, h ICES IV Skagerrak ( 2 ) ICES IV Skagerrak ( 2 ) ICES IV Skagerrak ( 2 ) ICES IV and Skagerrak ( 2 ) ICES IV Skagerrak ( 2 ) ICES IV Skagerrak ( 2 ) ICES IV ICES II , Via ( 2 ), VIb , VII ( 5 ), XIV ICES IV, VI , VII ICES IV, VI , VII ICES IV, VI , VII ICES IV, VI , VII NAEO 1 ( 8 ) ICES XIV NAFO 1 , ICES XIV NAFO 1 , ICES XIV ICES IV 10 000 22 000 2 500 53 000 6 000 ( 3 ) 3 000 250 ( 3 ) 1 500 200 ( 3 ) 6 000 1 700 200 ( 3 ) 500 100 ( ¢  &gt;) 25 000 ( 4 ) 62 000 10 000 6 200 ( 6 ) 400 ( 6 ) 500 1 250 1 250 ( 9 ) 900 100 2 500 (') North of 56 ° 30 ' N. ( 2 ) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . ( 3 ) To be reduced by the quantities taken outside the EEC fishing zone . ( 4 ) Of which sandeel alone no more than 25 000 tonnes or Norway pout and blue whiting together no more than 20 000 tonnes . ( 5 ) West of 12 ° W. ( 6 ) This quota does not include catches taken in the areas defined in Annex II . ( 7 ) Basking shark liver . ( H ) South of 68 ° N. C) Experimental fishing only . 31 . 12 . 79 Official Journal of the European Communities No L 340/39 ANNEX II Zone between six and 12 nautical miles from the base-lines of the territorial sea of the United Kingdom: ( a ) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist) north ­ wards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry ; ( b ) Fishing for basking sharks : the same areas as for dogfish and also the area between a line due west of the Mull of Oa ( Islay) and a line due west of Ard on Runair. ANNEX III 1 . The following details are to be entered in the logbook after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity ( in kg) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used. 2 . The following logbook has to be used when fishing within the joint management zone of the Community and Canada in the statistical zone NAFO 0+1 . E U R O P E A N C O M M U N IT IE S ' L O G B O O K F O R N A F O Z O N E S 0 + 1 V es se l na m e D at e N oo n po si tio n (G M T ) C o m m u n it ie s lic en ce N o C an ad ia n lic en ce N o D ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 09 Si de N o N W I I I I I ! I I P o si ti o n at st ar t of to w C at ch by sp ec ies (k ilo gr am s - ro un d w ei gh t) T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) T yp e of ge ar N u m b er of ne ts or li ne s us ed M es h si ze L at it ud e Lo ng i ­ tu de N A F O di vi si on C o d (1 01 ) R ed fi sh (1 03 ) G re en la nd ha li bu t (1 18 ) H al ib u t (1 20 ) R o u n d -n o se gr en ad ie r (1 68 ) C at fi sh (1 88 ) C ap el in (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t No L 340 / 40 Official Journal of the European Communities 31 . 12 . 79 D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed Su b- to ta lf or da y K ep t D is ca rd ed To ta lf or vo ya ge K ep t D is ca rd ed Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d w ei gh t (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's si gn at ur e 31 . 12 . 79 Official Journal of the European Communities No L 340/41 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by the fisheries jurisdiction of these Member States ; 1.1.2 . that part of sub-zones 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries situated in the jurisdiction of Denmark or Canada : ( a ) the information specified under point 1.4 below ; ( b ) the quantity ( in kg) of each species of fish in the hold ; ( c ) the date and NAFO sub-zone or ICES division within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a ) the information specified under point 1.4 below; ( b ) the quantity ( in kg ) of each species of fish in the hold ; ( c ) the quantity ( in kg) of each species caught since the previous transmission ; (d ) the ICES division or NAFO sub-zone in which the catches were taken ; ( e ) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 after notification at least 48 hours before the vessel leaves , the information referred to under ( a ), ( b ), ( c), ( d), ( e), ( f); (g ) the quantity (in kg ) of discards specified by species since the previous transmission . 1 . 3 . At weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 : ( a ) the information specified under point 1.4 below ; (b ) the quantity ( in kg) of each species caught since the previous transmission ; ( c ) the ICES division or NAFO sub-zone in which the catches were made. 1 . 4 . ( a ) the name, call sign , identification numbers and letters of the vessel and the name of its master ; ( b ) the licence number if the vessel is under licence ; ( c ) the serial number of the message ; (d ) identification of the type of message ; ( e ) the date , the time and the geographical position of the vessel . 2 . 1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24189 FISEU-B ) via one of the radio stations listed under point 3 below and in the form specified under point 4. No L 340/42 Official Journal of the European Communities 31 . 12 . 79 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB Ronne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portshead GKA GKB GKC Land 's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Prins Christians Sund OZN JulianehÃ ¥b OXF GodthÃ ¥b OX I Central GodthÃ ¥b Holsteinsborg OYS Godhavn OZM Thorshavn OXJ Velferdsstasjon FÃ ¦ringerham 22239 Bergen LGN Farsund LGZ Flora LGL Rogaland LGQ TjÃ ¸me LGT Alesund LGA 4 . Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message - when entering one of the zones referred to under 1.1.1 and 1.1.2 : IN,  message - when leaving one of the zones referred to under 1.1.1 and 1.1.2 : OUT,  weekly message : WKL,  the geographical position ,  the ICES division or NAFO sub-zone in which fishing is expected to commence, 31 . 12 . 79 Official Journal of the European Communities No L 340/43  the date on which fishing is expected to commence,  the quantity in kg of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-zone in which the catches were made,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made,  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ,  the name of the master,  the quantity ( in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis ), B. Hake (Merluccius merluccius), C. Greenland halibut ( Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus ), F. Halibut (Hippoglossus hippoglossus ), G. Mackerel ( Scomber scombrus ), H. Horse-mackerel (Trachurus trachurus ), I. Round-nose grenadier ( Coryphaenoides rupestris ), J. Saithe (Pollachius virens ), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus ), M. Sandeel ( Ammodytes sp ), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa ), P. Norway pout (Trisopterus esmarkii ), Q. Ling (Molva molva ), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus ), U. Redfish ( Sebastes sp ), V. American Plaice (Hypoglossoides platessoides ), W. Squid ( Illex ), X. Yellowtail (Limanda ferruginea ), Y. Blue Whiting (Gadus poutassou).